Citation Nr: 1616727	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-08 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for adjustment disorder with depression and anxiety.

2.  Entitlement to service connection for a right ankle and foot disability, including as secondary to other service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.

In this decision, the Board is granting an initial 50 percent rating for adjustment disorder with depression and anxiety.  The issues of entitlement to an initial rating higher than 50 percent and entitlement to service connection for a right ankle and foot disability are REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

In resolving all doubt in his favor, the Veteran's adjustment disorder with depression and anxiety manifests with social and occupational impairment due to reduced reliability and productivity.


CONCLUSION OF LAW

The criteria are met for an initial 50 percent rating for adjustment disorder with depression and anxiety.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126-4.130, DC 9434 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  Indeed, his relevant treatment records have been associated with the claims file.  He has also been provided with a VA examination in conjunction with his claims, which is adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board observes that the most recent treatment records for his adjustment disorder are from 2012.  It was noted at the November 2012 VA examination that he was no longer seeing a therapist, and a July 2013 treatment note indicated the Veteran had also discontinued the medication prescribed for his adjustment disorder.  He has not provided any updated statements regarding his symptoms, however, the Board will remand this issue for additional development, including a VA examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the record does not adequately reveal the current state of the disability, the duty to assist requires a thorough and contemporaneous medical examination).  The Veteran is not prejudiced by the Board's decision to immediately award a 50 percent rating, as this issue will be readjudicated.


Increased initial rating

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2015).  Separate diagnostic codes (DCs) identify the various disabilities.  See generally 38 C.F.R. Part 4 (2015).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

It is essential that the disability and its symptoms be viewed in relation to its history.  38 C.F.R. § 4.1.  Consistent with the facts found, the rating may be higher or lower for periods of the time under review on appeal, that is, the rating may be "staged."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The Veteran's adjustment disorder with anxiety and depression is initially rated as 30 percent disabling.  He argues that his symptoms are more severe than reflected in the record, and that he is entitled to a 50 percent rating.  

The criteria for evaluating adjustment disorder are found at 38 C.F.R. § 4.130, DC 9434 (2015).  

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily), with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands, impairment of short and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficultly in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation requires total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id. 

The symptoms listed above serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating, and are not intended to constitute an exhaustive list.  See Mauerhan v. Principi, 16 Vet. App. 436, 442-44 (2002).  
	
According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered. See 38 C.F.R. § 4.126(a) (2015).

The Board finds that the evidence currently supports a 50 percent rating.  38 C.F.R. § 4.130, DC 9434.  He has more or less constant depression and anxiety, with a restricted affect.  He has reduced memory and difficulty focusing.  He has little desire to do outside activities, and spends most of his time alone.  He has extreme anxiety in social situations; at work, he is distracted by worries about his job performance.  Historically, it was noted his anger and irritability contributed to his divorce, and that he had previously abused alcohol and had problems with uncontrolled spending.  His anger and irritability has remained, but current records do not show this other behavior that previously reflected potential deficiencies in judgment.  However, these historical symptoms contribute to the overall picture and are relevant in determining the initial rating.  38 C.F.R. § 4.1.

The evidence does not support a 70 percent rating at this time, as it does not show deficiencies in most areas.  The record shows that he has a good relationship with his children, despite them living out of state.  They speak on the phone and visit frequently.  He also has a relationship with his parents.  He reported having no friends nearby that he "hung out" with, but that he was able to get along with people at work and church.  He reported dating a bit but nothing serious.  It was noted by the November 2012 VA examiner that the Veteran does have difficulty establishing lasting relationships, but the evidence does not show he is deficient in this area.  Also, although he asserts his symptoms contributed to the failure of his marriage, he has been able to maintain good relationships with other family members.  The record does not show current deficiencies in judgment or thinking.  Although he has asserted he has problems with anger and irritability, the record does not suggest that he has had a violent reactions or acted inappropriately at work or in other areas of life.  There is no suggestion of involvement with law enforcement.  He is reportedly no longer using or abusing alcohol.  He has denied having suicidal or homicidal ideation.  His speech and thought processes have been found to be logical and coherent.  He has asserted that he worries about his performance at work, and feels that he has difficulty focusing, but the record does not suggest that this has actually impacted his work.  In sum, the evidence does not show impairment due to deficiencies in most areas.  Id.  However, the Board is remanding for updated evidence that may in fact show a higher rating is warranted.

The Board also does not find that extraschedular consideration is warranted at this time, as the issue is being remanded for additional development and will be readjudicated.  


ORDER

A 50 percent initial rating is granted for adjustment disorder

REMAND

The Veteran shall be given an updated VA examination for a report on the current severity of his adjustment disorder.

He shall also be given another VA examination for a medical opinion on whether it is as likely as not (50 percent or greater probability) that any current disability is related to service.  The current examination does not address the Veteran's injury in service.

Further, updated treatment records shall be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his right ankle and foot and for his adjustment disorder with depression and anxiety, and make arrangements to obtain all records not already associated with the claims file.

Specifically, obtain updated VA treatment records.

2.  After receipt of records, schedule the Veteran for an appropriate examination for a report on the current severity of the Veteran's adjustment disorder.  The examiner is asked to review the record, including both statements made to VA and records of treatment.  All appropriate diagnostic tests should be conducted.  The examiner is asked to elicit a detailed history from the Veteran.

The examiner is asked whether the Veteran's symptoms cause impairment with deficiencies in most areas, or total social and occupational impairment.  All opinions are to be supported by explanatory rationale that cites to evidence in the record and/or accepted medical practice.

3.  Schedule an appropriate examination for an opinion on whether it is as likely as not (50 percent or greater probability) that any right ankle and foot diagnosis is related to service.  The examiner is asked to review the claims file prior to the examination.

The Veteran asserts that he injured his ankle during service, when slipping off a ladder.  His STRs contain an normal X-ray of the right ankle dated in August 1987.  He says he was diagnosed with a sprained ankle and told it would get better.  His separation examination does not note any ankle or foot abnormalities, but this is not dispositive of the inquiry.  

An August 2004 private record diagnoses early hindfoot arthritis, resulting in a valgus formation.  The doctor noted that he believed the injury described in service "may"  have been the cause of the Veteran's problems.  

The examiner is asked to provide an opinion on whether it is as likely as not that the injury, as described by the Veteran, caused his current diagnoses.  The incident is not documented in the STRs, but this is not dispositive of the inquiry.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal.  If the benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


